ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Charles Bieneman (Reg. # 51,472) on 07/27/2022.  The application has been amended as follows: 
As Per claim 1, the entire claim 1 has been replaced by the following  amended  claim 1:
--1.	 A system, comprising a processor programmed to:
define a plurality of vehicle groups based on vehicle specification data;
define a plurality of sub-groups for each of the vehicle groups based on environmental data and sensor data received from each of a plurality of vehicles, including defining sub-groups of a selected vehicle group by:
determining a statistical correlation of the vehicle sensor data and environmental data associated with the vehicles includes in the selected vehicle group; and
identifying two or more vehicles from the vehicle group based on the determined statistical correlation and a deviation threshold; and
adjust fuel tank leak detection classifiers for the sub-groups based on ground truth data including, for each of the plurality of vehicles, a leak detection status and a leak test result.--

In claim 7, line 1, “claim 6” has been changed to –claim 1--.

As Per claim 16, the entire claim 16 has been replaced by the following  amended  claim 16:
--16.	A method, comprising:
defining a plurality of vehicle groups based on vehicle specification data;
defining a plurality of sub-groups for each of the vehicle groups based on environmental data and sensor data received from each of a plurality of vehicles, including defining sub-groups of a selected vehicle group by:
determining a statistical correlation of the vehicle sensor data and environmental data associated with the vehicles includes in the selected vehicle group; and
identifying two or more vehicles from the vehicle group based on the determined statistical correlation and a deviation threshold; and
adjusting fuel tank leak detection classifiers for the sub-groups based on ground truth data including, for each of the plurality of vehicles, a leak detection status and a leak test result.--

3.	Claims 6 and 20 are cancelled by Examiner’s Amendment. 

Allowable Subject Matter
4.	   Remaining Claims 1-5 and 7-19 are allowed.  


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination , a system and a method, comprising, among other limitations,  defining a plurality of vehicle groups based on vehicle specification data; defining a plurality of sub-groups for each of the vehicle groups based on environmental data and sensor data received from each of a plurality of vehicles, including defining sub-groups of a selected vehicle group by: determining a statistical correlation of the vehicle sensor data and environmental data associated with the vehicles includes in the selected vehicle group; and identifying two or more vehicles from the vehicle group based on the determined statistical correlation and a deviation threshold; and adjusting fuel tank leak detection classifiers for the sub-groups based on ground truth data including, for each of the plurality of vehicles, a leak detection status and a leak test result.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663